      Case 8:20-cr-00092-JLS Document 48 Filed 08/25/21 Page 1 of 2 Page ID #:155



 1

 2
                                                                   C~
                                                                     FRK
                                                                       Fi
                                                                       :
 3                                                                  ~S"
                                                                    `   ,~~
                                                                      a'~ ,.,;,


 5                                                           ey'~TR,4~ o~~r   cCi~l
                                                                          R           r
 6                                                                               FRH/q
                                                                           C ~FCA~

                                                                                  pUrY;
 7


 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
io
11   UNITED STATES OF AMERICA,                      Case No.: ~3 ~ a~ -CR
                                                                        ' ~~9a -'7 LS-1
12                      Plaintiff,                      ORDER [OF DETENTION
                                                    AFTER HEARING HELD PURSU~NT
13         vs.                                          TO 18 U.S.C. § 3148(B)
14   Rr~„on~ 1-~,~. Dixon                            (Alleged Violation of Conditions of
                      Defendant.                               Pretrial Release)
15

i6                                             p.
l~         A warrant for arrest of the defendant for the alleged violation of conditions of
18   pretrial release having been issued by Judge 3. S~a~ori                     ,and the Court
19   having conducted a hearing on the alleged violation(s),
ao                                             B.
21         The Court finds
2a (1)
23        (A) ( ) that there is probable cause to believe that the defendant has
24                     committed a Federal, State, or local crime while on release; or
25        (B) ~ that there is clear and convincing evidence that the defendant has
26                     violated any other condition of release, specifically the following:
27                              ~~~1era ~'-O   OOPGO'Y '1'n r "TG ST1~1Q
28                                             DoSit~v
                                     TGSt►n4                ~ai~V4t ~tO       ~i".PorT
        Case 8:20-cr-00092-JLS Document 48 Filed 08/25/21 Page 2 of 2 Page ID #:156



 i                                        and
 a     ~2)
 3           (A) ( ) that based on the factors set forth in 18 U.S.C. § 3142(g), there is no
 4                       condition or combination ofconditions ofrelease that will assure that
 5                        the defendant will not flee or pose a danger to the safety or any other
 6                        person or the community; or
             (B) (~ that the defendant is unlikely to abide by any condition or
 s                       combination of conditions of release exce P} tin A r~,s`~e,+n~~
                                                                           Pr~r"`~.
 9                             and/or, in the event of(1)(A) ~``"~}~"`r'~
io (3)            ( ) that the defendant has not rebutted the presumption that no condition
ii                       or combination ofconditions will assure that the person will not pose
is                       a danger to the safety of any other person or the community.
13                                                  or
14     (4)         ~, that there are conditions of release that will assure that the defendant
15                        will not flee or pose a danger to the safety of any other person or the
16                       community,and that the defendant will abide by such conditions~See
i~                                                                  bv~ or~1~ ir+ c res+clerr~o~
                         separate order setting conditions.         ,~~~r~ P„~,~~~„~-
is,               ( ) This Order shall be stayed for 72 hours in order to allow the
19 1                     Government to seek review from the [assigned District Judge]
20                       [criminal duty District Judge).
ai                                                  or
22

23                 IT IS ORDERED that the defendant be detained                     ~~~ti~
                    ~at~G~lhcY~~    ~~n   A     rcSj~GY1~o~ ~ta~~Mtr~~     P'~1~hn.
24

25     DATED:       SIo~S Ic~~                                    ).
                                                                 ~orcn E. ~
26                                              UNITED STATES MAGISTRATE JUDGE
27

28 I

                                                    2
